UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


ZACHARY JOHNSON, et al.,                                   Case No. 1:12-cv-964
    Plaintiffs,
                                                           Weber, J.
        vs.                                                Litkovitz, M.J.

ATTORNEY GENERAL
OF THE UNITED STATES, et al.,                              ORDER
     Defendants

        Plaintiffs, inmates at the South Mississippi Correctional Institution in Leakesville,

Mississippi, bring this pro se civil rights action against United States Attorney General Eric

Holder, Jr.; Attorney General ofthe State ofMississippi Jim Hood; federal judges Keith Starrett,

James L. Dennis, E. Grady Jolly Jr., Carolyn Dineen King, Jerry E. Smith, Patrick E.

Higginbotham, and Royce C. Lamberth; and United States Department of Justice Director of the

Torts Branch, Phyllis J. Pyles. Plaintiff Johnson has filed an application to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915.

        Venue lies in the judicial district where either all defendants reside or where the claim

arose. Al-Muhaymin v. Jones, 895 F.2d 1147, 1148 (6th Cir. 1990); 28 U.S.C. § 1391(b). The

individual defendants reside in Washington, D.C., Jackson, Mississippi, Hattiesburg, Mississippi,

New Orleans, Louisiana, Houston, Texas, and Austin, Texas. None of the defendants reside in

the Southern District of Ohio. The claims asserted in the complaint relate to events that are

alleged to have occurred in Washington, D.C., and not the Southern District of Ohio. Therefore,

this Court is not the proper venue for plaintiffs' claims.

        "The district court of a district in which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest ofjustice, transfer such case to any district or division
in which it could have been brought." 28 U.S.C. § 1406(a). Since this district is the improper

venue for plaintiffs' claims against the defendants, the Court shall transfer this action to the United

States District Court for the District of Columbia, for further proceedings.

        Accordingly, pursuant to 28 U.S.C. § 1404(a), the Clerk of Courts is hereby DIRECTED

TO TRANSFER this case to the United States District Court for the District of Columbia, for

ruling on plaintiffs in forma pauperis application and all further proceedings.

        IT IS SO ORDERED.



Date:   ~~~~;